Exhibit 10.10 Centene Corporation Employee Deferred Compensation Plan ARTICLE I PURPOSE AND EFFECTIVE DATE The purpose of the Centene Corporation Voluntary Nonqualified Deferred Compensation Plan (“Plan”) is to aid Centene Corporation and its subsidiaries in retaining and attracting executive employees by providing them with tax deferred savings opportunities. The Plan provides a select group of management and highly compensated employees within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended (ERISA) of Centene Corporation with the opportunity to elect to defer receipt of specified portions of compensation, and to have these deferred amounts treated as if invested in specified hypothetical investment benchmarks. The Plan is intended to conform to the requirements of Code §409A.The Plan shall be effective for deferral elections made hereunder on or after January 1, 2008.A Participant’s Account that was earned and vested prior to January 1, 2005, plus subsequent earnings thereon, shall not be subject to the terms of this Plan but shall be subject to the terms of the prior plan dated June 1, 2002. ARTICLE II DEFINITIONS For the purposes of this Plan, the following words and phrases shall have the meanings indicated, unless the context clearly indicates otherwise: Section 2.01 Administrative Committee. “Administrative Committee” means the committee appointed by the Centene Corporation Voluntary Nonqualified Deferred Compensation Plan Committee of the Board. Section 2.02 Base Salary. “Base Salary” means the base rate of cash compensation paid by the Company to or for the benefit of a Participant for services rendered or labor performed while a Participant, including base pay a Participant could have received in cash in lieu of (A) deferrals pursuant to Section 4.02 and (B) contributions made on his behalf to any qualified plan maintained by the Company or to any cafeteria plan under Section 125 of the Internal Revenue Code maintained by the Company. Section 2.03 Base Salary Deferral. “Base Salary Deferral” means the amount of a Participant’s Base Salary which the Participant elects to have withheld on a pre-tax basis from his Base Salary and credited to his Deferral Account pursuant to Section 4.02. Section 2.04 Beneficiary. “Beneficiary” means the person, persons or entity designated by the Participant to receive any benefits payable under the Plan pursuant to Article IX. Section 2.05 Board. “Board” means the Board of Directors of Centene Corporation. Section 2.06 Bonus Compensation.Bonus Compensation is defined in Section 2.19 as Incentive Compensation. Section 2.07 Change of Control. For purposes of this Plan, a “Change in Control” shall be deemed to have occurred if any of the events set forth in any one of the following clauses shall occur:(A) any Person (as defined in section 3(a)(9) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and as such term is modified in sections 13(d) and 14(d) of the Exchange Act), excluding a group of persons including Executive, is or becomes the “beneficial owner” (as defined in Rule 13(d)(3) under the Exchange Act), directly or indirectly, of securities of the Company representing forty percent (40%) or more of the combined voting power of the Company’s then outstanding securities; (B)individuals who, as of the date of this Agreement, constitute the Board (the “Incumbent Board”), cease for any reason to constitute a majority thereof (provided, however, that an individual becoming a director subsequent to the date of this Agreement whose election, or nomination for election by the Company’s stockholders, was approved by at least a majority of the directors then comprising the Incumbent Board shall be included within the definition of Incumbent Board, but excluding, for this purpose, any such individual whose initial assumption of office occurs as a result of either an actual election contest (or such terms used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or other actual or threatened solicitation of proxies or consents by or on behalf of a person other than the Board); or (C) the stockholders of the Company consummate a merger or consolidation of the Company with any other corporation, other than a merger or consolidation which would result in the voting securities of the Company outstanding immediately prior thereto continuing to represent (either by remaining outstanding or by being converted into voting securities of the surviving entity) at least fifty percent (50%) of the combined voting power of the voting securities of the Company or such surviving entity outstanding immediately after such merger or consolidation. Section 2.08 Code. “Code” shall mean the Internal Revenue Code of 1986, as amended. References to any provision of the Code or regulation (including a proposed regulation) thereunder shall include anysuccessor provisions or regulations. Section 2.09 Company. “Company” means Centene Corporation, its successors, any subsidiary or affiliated organizations authorized by the Board or the Centene Corporation Voluntary Nonqualified Deferred Compensation Plan Committee to participate in the Plan and any organization into which or with which Centene Corporation may merge or consolidate or to which all or substantially all of its assets may be transferred. Section 2.10 Deferral Account. “Deferral Account” means the account maintained on the books of the Administrative Committee for each Participant pursuant to Article VI. Section 2.11 Deferral Period. “Deferral Period” is defined in Section 4.02. Section 2.12 Deferred Amount. “Deferred Amount” is defined in Section 4.02. Section 2.13 Designee. “Designee” shall mean the Company’s senior human resources officers or other individuals to whom the Committee has delegated the authority to take action under the Plan. Wherever Committee is referenced in the plan, it shall be deemed to also refer to Designee. Section 2.14 Disability. “Disability” means eligibility for disability benefits under the terms of the Company’s Long-Term Disability Plan maintained by the Company. Section 2.15 Eligible Compensation. “Eligible Compensation” means any Base Salary, Incentive Compensation, Bonuses and/or restricted stock otherwise payable with respect to a Plan Year. Section 2.16 ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974, as amended. Section 2.17 Form of Payment. “Form of Payment” means payment in one lump sum or in substantially equal annual installments of 2 to 15 years.If the Form of Payment is substantially equal annual installments, each installment shall constitute a separate payment for purposes of Code section 409A. Section 2.18 Hardship Withdrawal. “Hardship Withdrawal” means the early payment of all or part of the balance in a Deferral Account(s) in the event of an Unforeseeable Emergency, as defined in Code section 409A(a)(2)(B)(ii), pursuant to Section 7.07. Section 2.19 Hypothetical Investment Benchmark. “Hypothetical Investment Benchmark” shall mean the phantom investment benchmarks which are used to measure the return credited to a Participant’s Deferral Account. Section 2.20 Incentive Compensation. “Incentive Compensation” means the amount awarded to a Participant for a Plan Year under any incentive plan maintained by the Company. Section 2.21 Incentive Deferral. “Incentive Deferral” means the amount of a Participant’s Incentive Compensation which the Participant elects to have withheld on a pre-tax basis from his Incentive Compensation and credited to his account pursuant to Section Section 2.22 Specified Employee. “Specified Employee” means a “specified employee” within the meaning of Code section 409A(2)(B). Section 2.23 Long-Term Incentive Award.Long-Term Incentive Award is defined under in Section 2.26 as Incentive Compensation. Section 2.24 Matching Contribution. “Matching Contribution” means the amount of annual matching contribution that the Company will make to the plan. Section 2.25 Participant. “Participant” means any individual who is eligible or makes an election to participate in this Plan and who elects to participate by filing a Participation Agreement as provided in Article IV. Section 2.26 Participation Agreement. “Participation Agreement” means an agreement filed by a Participant in accordance with Article IV. Section 2.27 Plan Year. “Plan Year” means a twelve-month period beginning January 1 and ending the following December 31. Section 2.28 Retirement. “Retirement” means retirement of a Participant from the Company after attaining age 65 or age 55 with at least 5 years of service (in accordance with the method of determining years of service adopted by the Company). Section 2.29 Centene Corporation Voluntary Nonqualified Deferred Compensation Plan Committee. “Centene Corporation Voluntary Nonqualified Deferred Compensation Plan Committee” means the compensation committee of the Board. Section 2.30 Separation from Service. “Separation from Service” means a reduction in an employee’s services (regardless whether performed as an employee or independent contractor) to a rate that is reasonably anticipated to be a permanent reduction in services to 20 percent or less of the average rate of services performed prior to such reduction.If an employee ceases or reduces services under a bona fide leave of absence, a Separation from Service occurs after the close of the 6-month anniversary of such leave, provided however that the Separation from Service shall be delayed to the extent that the employee has a statutory or contractual right to reemployment.Determination of whether a Separation from Service occurs shall be made in a manner that is consistent with the principles in Reg. 1.409A-1(h). Section 2.31 Unforeseeable Emergency. “Unforeseeable Emergency” means severe financial hardship to the Participant resulting from a sudden and unexpected illness or accident of the Participant or a dependent of the Participant, loss of the Participant’s property due to casualty, or other similar extraordinary and unforeseeable circumstances arising as a result of events beyond the control of the Participant. Section 2.32 Valuation Date. “Valuation Date” means the last day of each calendar month or such other date as the Administrative Committee in its sole discretion may determine. ARTICLE III ADMINISTRATION Section 3.01 Centene Corporation Voluntary Nonqualified Deferred Compensation Plan Committee and Administrative Committee Duties. This Plan shall be administered by the Centene Corporation Voluntary Nonqualified Deferred Compensation Plan Committee. A majority of the members of the Centene Corporation Voluntary Nonqualified Deferred Compensation Plan Committee shall constitute a quorum for the transaction of business. All resolutions or other action taken by the Centene Corporation Voluntary Nonqualified Deferred Compensation Plan Committee shall be by a vote of a majority of its members present at any meeting or, without a meeting, by an instrument in writing signed by all its members. Members of the Centene Corporation Voluntary Nonqualified Deferred Compensation Plan Committee may participate in a meeting of such committee by means of a conference telephone or similar communications equipment that enables all persons participating in the meeting to hear each other, and such participation in a meeting shall constitute presence in person at the meeting and waiver of notice of such meeting. The Centene Corporation Voluntary Nonqualified Deferred Compensation Plan Committee shall be responsible for the administration of this Plan and shall have all powers necessary to administer this Plan, including discretionary authority to determine eligibility for benefits and to decide claims under the terms of this Plan, except to the extent that any such powers are vested in any other person administering this Plan by the Centene Corporation Voluntary Nonqualified Deferred Compensation Plan Committee. The Centene Corporation Voluntary Nonqualified Deferred Compensation Plan Committee may from time to time establish rules for the administration of this Plan, and it shall have the exclusive right to interpret this Plan and to decide any matters arising in connection with the administration and operation of this Plan. All rules, interpretations and decisions of the Centene Corporation Voluntary Nonqualified Deferred Compensation Plan Committee shall be conclusive and binding on the Company, Participants and Beneficiaries. The Centene Corporation Voluntary Nonqualified Deferred Compensation Plan Committee has delegated to the Administrative Committee responsibility for performing certain administrative and ministerial functions under this Plan. The Administrative Committee shall be responsible for determining in the first instance issues related to eligibility, Hypothetical Investment Benchmarks, distribution of Deferred Amounts, determination of account balances, crediting of hypothetical earnings and debiting of hypothetical losses and of distributions, in-service withdrawals, deferral elections and any other duties concerning the day-to-day operation of this Plan. The Centene Corporation Voluntary Nonqualified Deferred Compensation Plan Committee shall have discretion to delegate to the Administrative Committee such additional duties as it may determine. The Administrative Committee may designate one of its members as a chairperson and may retain and supervise outside providers, third party administrators, record keepers and professionals (including in-house professionals) to perform any or all of the duties delegated to it hereunder. Neither the Centene Corporation Voluntary Nonqualified Deferred Compensation Plan Committee nor a member of the Board nor any member of the Administrative Committee shall be liable for any act or action hereunder, whether of omission or commission, by any other member or employee or by any agent to whom duties in connection with the administration of this Plan have been delegated or for anything done or omitted to be done in connection with this Plan. The Centene Corporation Voluntary Nonqualified Deferred Compensation Plan Committee and the Administrative Committee shall keep records of all of their respective proceedings and the Administrative Committee shall keep records of all payments made to Participants or Beneficiaries and payments made for expenses or otherwise. The Company shall, to the fullest extent permitted by law, indemnify each director, officer or employee of the Company (including the heirs, executors, administrators and other personal representatives of such person), each member of the Centene Corporation Voluntary Nonqualified Deferred Compensation Plan Committee and Administrative Committee against expenses (including attorneys’ fees), judgments, fines, amounts paid in settlement, actually and reasonably incurred by such person in connection with any threatened, pending or actual suit, action or proceeding (whether civil, criminal, administrative or investigative in nature or otherwise) in which such person may be involved by reason of the fact that he or she is or was serving this Plan in any capacity at the request of the Company, the Centene Corporation Voluntary Nonqualified Deferred Compensation Plan Committee or Administrative Committee. Any expense incurred by the Company, the Centene Corporation Voluntary Nonqualified Deferred Compensation Plan Committee or the Administrative Committee relative to the administration of this Plan shall be paid by the Company and/or may be deducted from the Deferral Accounts of the Participants as determined by the Centene Corporation Voluntary Nonqualified Deferred Compensation Plan Committee. Section 3.02 Claim Procedure. If a Participant or Beneficiary makes a written request alleging a right to receive payments under this Plan or alleging a right to receive an adjustment in benefits being paid under this Plan, such actions shall be treated as a claim for benefits.
